Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Analysis - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 9-11 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
As for the limitation " fingerprint recognition module”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0111] of the specification and Fig. 1 of the drawing disclose "fingerprint recognition module” correspond to a fingerprint sensor. 
As for the limitation "optical element”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0113] of the specification and Fig. 1 of the drawing disclose " optical element” correspond to a lens. 
	If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), or present a sufficient showing that the claim recites sufficient structure, material, or acts for 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 4, 6-9, and 15-20 are rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential elements or steps, such omission amounting to a gap between the elements or the steps as claimed in claim 2. See MPEP § 2172.01. Specifically, claims 4 and 15 respectively recite a limitation “the backlight module has a haze for the infrared light less than its haze for the visible light, and the backlight module has a reflectivity for the infrared light less than its reflectivity for the visible light”. However, essential elements of the backlight module, which result in “a haze for the infrared light less than its haze for the visible light” and “a reflectivity for the infrared light less than its reflectivity for the visible light”, are omitted or missed. Claims 6-9 and 16-20 are rejected as being dependent upon rejected base claim.
7.	Claim 9 is rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the 
Claim 9 recites the limitation “the induction array”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the induction array” is interpreted as “an induction array”.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 20180314096 A1).
	Regarding claim 1, Yang (Figs. 4 and 6-8) discloses a liquid crystal display (LCD) fingerprint recognition system, comprising an under- screen optical fingerprint recognition apparatus (optical fingerprint sensing unit 30; [0029]) disposed under an LCD screen (LCD 20; [0029]), a fingerprint detection area of the under-screen optical fingerprint recognition apparatus (optical fingerprint sensing unit 30) is at least partially located in a display area of the LCD screen (LCD 20); the under-screen optical fingerprint recognition apparatus comprises a fingerprint recognition module (optical fingerprint sensing unit 30; [0029] and [0034]), which is disposed under a backlight module (backlight module 20c; [0029]) of the LCD screen (LCD 20) and configured to receive fingerprint detection light ([0029]) which is formed by irradiating a finger above the fingerprint detection area by probe light emitted from a detection light source (optical fingerprint sensing unit 30 includes a light emitter; [0029] and [0034]) and carries fingerprint information ([0029]; fingerprint sensing); wherein a wavelength of the fingerprint detection light is different from a wavelength of backlight provided by the backlight module for displaying a picture ([0029]), and at least part area of the backlight module is a light transmission area capable of transmitting the fingerprint detection light (Figs. 4 and 6-8), so that the fingerprint detection light passes through the backlight module and is transmitted to the fingerprint recognition module under the backlight module (Figs. 4 and 6-8).

Regarding claim 10, Yang (Figs. 4 and 6-8) discloses an under-screen optical fingerprint recognition apparatus (optical fingerprint sensing unit 30; [0029]), applicable to a liquid crystal display (LCD) screen (LCD 20; [0029]) having a display module (display module includes TFT array substrate 25, display layer 26, color filter substrate 27; [0029]) and a backlight module (backlight module 20c; [0029]), wherein a fingerprint detection area of the under-screen optical fingerprint recognition apparatus (optical fingerprint sensing unit 30) is at least partially located in a display area of the LCD screen (LCD 20); the under-screen optical fingerprint recognition apparatus comprises a fingerprint recognition module (optical fingerprint sensing unit 30), which is disposed under the backlight module (backlight module 20c) of the LCD screen (LCD 20) and configured to receive fingerprint detection light ([0029]) which is (optical fingerprint sensing unit 30 includes a light emitter; [0029] and [0034]) and carries fingerprint information ([0029]; fingerprint sensing); wherein a wavelength of the fingerprint detection light is different from a wavelength of backlight of the LCD screen for displaying a picture ([0029]), and the fingerprint recognition module receives the fingerprint detection light through a light transmission area of the backlight module to obtain a fingerprint image of the finger (Figs. 4 and 6-8), the light transmission area being capable of transmitting the fingerprint detection light (Figs. 4 and 6-8).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2-3 and 14 are rejected under 35 U.S.C. 103 as unpatentable over Yang (US 20180314096 A1) in view of Fujioka (US 20110007047 A1).
Regarding claim 2, Yang (Figs. 4 and 6-8) discloses the LCD fingerprint recognition system according to claim 1, Yang (Figs. 4 and 6-8) discloses wherein the (optical fingerprint sensing unit 30 includes a light emitter; [0029]), and wherein a wavelength of the fingerprint detection light is different from a wavelength of backlight provided by the backlight module for displaying a picture ([0029]). Yang does not expressly disclose the probe light emitted from the detection light source is invisible light of a specific wavelength, and the backlight provided by the backlight module is visible light. However, Fujioka (e.g., Figs. 2-6 and 8-12) discloses a liquid crystal display (LCD) (LCD 11), comprising a detection light source (e.g., Figs. 8-9; light source 5) and a backlight module (e.g., Figs. 8-9; backlight 4), the probe light emitted from the detection light source is invisible light of a specific wavelength (e.g., Figs. 8-9; infrared light emitted from infrared the light source 5; [0083]), and the backlight provided by the backlight module is visible light (e.g., Figs. 8-9; visible light emitted from the backlight 4). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Fujioka to the display device of Yang. The combination/motivation would be to provide a LCD device integrated with a fingerprint sensor with a reduced signal interference and a high detection accuracy.

Regarding claim 3, Yang in view of Fujioka discloses the LCD fingerprint recognition system according to claim 2, Yang (Figs. 4 and 6-8) discloses wherein the detection light source (optical fingerprint sensing unit 30 includes a light emitter; [0029]) is disposed under the backlight module (backlight module 20c) together with the fingerprint recognition module (optical fingerprint sensing unit 30 includes a light emitter; [0029]), and the detection light source is disposed at a periphery of the fingerprint (optical fingerprint sensing unit 30 includes a light emitter; [0029]).

Regarding claim 14, Yang (Figs. 4 and 6-8) discloses the under-screen optical fingerprint recognition apparatus according to claim 10, wherein the under-screen optical fingerprint recognition apparatus further comprises the detection light source (optical fingerprint sensing unit 30 includes a light emitter; [0029] and [0034]), but does not disclose the probe light emitted from the detection light source is infrared light, and the backlight provided by the backlight module is visible light. However, Fujioka (e.g., Figs. 2-6 and 8-12) discloses a liquid crystal display (LCD) (LCD 11), comprising a detection light source (e.g., Figs. 8-9; light source 5) and a backlight module (e.g., Figs. 8-9; backlight 4), wherein the probe light emitted from the detection light source is infrared light (e.g., Figs. 8-9; infrared light emitted from infrared the light source 5; [0083]), and the backlight provided by the backlight module is visible light (e.g., Figs. 8-9; visible light emitted from the backlight 4). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Fujioka to the display device of Yang. The combination/motivation would be to provide a LCD device integrated with a fingerprint sensor with a reduced signal interference and a high detection accuracy.

12.	Claims 4-5, 15, and 20 are rejected under 35 U.S.C. 103 as unpatentable over Yang (US 20180314096 A1) in view of Fujioka (US 20110007047 A1) and further in view of Shedletsky (US 20140183342 A1).
(e.g., Figs. 2-6 and 8-12) discloses wherein the invisible light of the specific wavelength is infrared light (e.g., Figs. 8-9; infrared light emitted from infrared the light source 5; [0083]), Fujioka (e.g., Figs. 2-6 and 8-12) also discloses the backlight module transmits the visible light and the infrared light, but do not disclose the backlight module has a haze for the infrared light less than its haze for the visible light, and the backlight module has a reflectivity for the infrared light less than its reflectivity for the visible light. However, Shedletsky (e.g., Figs. 10 and 14) discloses a liquid crystal display (LCD) (LCD 84), wherein the backlight module (backlight module 86) has a haze for the infrared light less than its haze for the visible light ([0071]-[0072]; backlight module 86 includes structures 43 configured to pass the infrared light and reflect the visible light), and the backlight module has a reflectivity for the infrared light less than its reflectivity for the visible light ([0071]-[0072]; backlight module 86 includes structures 43 configured to pass the infrared light and reflect the visible light). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Shedletsky to the display device of Yang in view of Fujioka to control transmission and reflection of infrared light and visible light for image display and optical fingerprint detection. The combination/motivation would be to provide a LCD device integrated with a fingerprint sensor with a reduced signal interference and a high detection accuracy.

Regarding claim 5, Yang in view of Fujioka discloses the LCD fingerprint recognition system according to claim 4, but does not disclose wherein the backlight (e.g., Figs. 10 and 14) discloses wherein the backlight module comprises a light homogenizing film for performing light homogenizing processing on the visible light ([0071]-[0072]; reflector film 76 including translucency enhancement features 43), which includes a film body and infrared transmission particles distributed on the film body ([0071]-[0072]; reflector film 76 including translucency enhancement features 43), wherein the infrared transmission particles are used for increasing a penetration rate of the light homogenizing film for an infrared light ([0071]-[0072]; translucency enhancement features 43 are used to increase transmission of infrared light). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Shedletsky to the display device of Yang in view of Fujioka to control transmission and reflection of infrared light and visible light for image display and optical fingerprint detection. The combination/motivation would be to provide a LCD device integrated with a fingerprint sensor with a reduced signal interference and a high detection accuracy.

Regarding claim 15, Yang in view of Fujioka discloses the under-screen optical fingerprint recognition apparatus according to claim 14, Fujioka (e.g., Figs. 2-6 and 8-12) also discloses the backlight module transmits the visible light and the infrared light, but do not disclose wherein the backlight module has a haze for the infrared light less than its haze for the visible light, and the backlight module has a reflectivity for the infrared light less than its reflectivity for the visible light. However, Shedletsky (e.g., Figs. 10 and 14) discloses a liquid crystal display (LCD) (LCD 84), wherein the backlight module (backlight module 86) has a haze for the infrared light less than its haze for the visible light ([0071]-[0072]; backlight module 86 includes structures 43 configured to pass the infrared light and reflect the visible light), and the backlight module has a reflectivity for the infrared light less than its reflectivity for the visible light ([0071]-[0072]; backlight module 86 includes structures 43 configured to pass the infrared light and reflect the visible light). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Shedletsky to the display device of Yang in view of Fujioka to control transmission and reflection of infrared light and visible light for image display and optical fingerprint detection. The combination/motivation would be to provide a LCD device integrated with a fingerprint sensor with a reduced signal interference and a high detection accuracy.

Regarding claim 20, Yang in view of Fujioka and further in view of Shedletsky discloses the under-screen optical fingerprint recognition apparatus according to claim 15, Yang (Figs. 4 and 6-8) discloses wherein the backlight module comprises a backlight guide area and a transmission area (e.g., Figs. 4 and 6-8; a backlight guide area and a transmission area), wherein the backlight guide area is configured to convert the visible light provided by the backlight source into planar light to illuminate the display module of the LCD screen (e.g., Figs. 4 and 6-8; backlight guide area and display illumination), and the transmission area corresponds to a position of the fingerprint recognition module and is configured to transmit the fingerprint detection light to enable the fingerprint detection light to be transmitted to the fingerprint recognition module (e.g., Figs. 4 and 6-8; transmission area and fingerprint recognition). Yang does not (e.g., Figs. 2-6 and 8-12) discloses wherein the backlight module comprises a light guide plate (light guide 64), and the light guide plate (light guide 64) comprises a backlight guide area and a transmission area (e.g., Figs. 2-6 and 8-12; a backlight guide area and a transmission area), wherein the backlight guide area is configured to convert the visible light provided by the backlight source into planar light to illuminate the display module of the LCD screen (Figs. 2-6 and 8-12; backlight guide area and display illumination), and the transmission area corresponds to a position of the fingerprint recognition module and is configured to transmit the fingerprint detection light to enable the fingerprint detection light to be transmitted to the fingerprint recognition module (Figs. 2-6 and 8-12; transmission area and finger recognition). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Fujioka to the display device of Yang and Shedletsky. The combination/motivation would be to provide a LCD device integrated with a fingerprint sensor with a reduced signal interference and a high detection accuracy.

13.	Claims 6-7 are rejected under 35 U.S.C. 103 as unpatentable over Yang (US 20180314096 A1) in view of Fujioka (US 20110007047 A1) and Shedletsky (US 20140183342 A1) and further in view of You (US 20130335677 A1).
Regarding claim 6, Yang in view of Fujioka and further in view of  Shedletsky discloses the LCD fingerprint recognition system according to claim 4, Shedletsky (e.g., Figs. 10 and 14) discloses wherein the backlight module further comprises a brightness enhancement film for brightening the backlight provided by the backlight module ([0080]; brightness enhancement film), and the brightness enhancement film adopts a single layer prism film or a brightness enhancement film with a non-prism structure ([0080]; brightness enhancement film). The examiner further cites You as a reference. You (e.g., Figs. 1 and 2) discloses a LCD display device, wherein the backlight module comprises a brightness enhancement film for brightening the backlight provided by the backlight module (brightness enhancement film 108 or 212), and the brightness enhancement film adopts a single layer prism film or a brightness enhancement film with a non-prism structure (brightness enhancement film 108 or 212). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Shedletsky and You to the display device of Yang in view of Fujioka because it is well known in the art that a backlight module comprises a brightness enhancement film so that the display images have a sufficient brightness.

Regarding claim 7, Yang in view of Fujioka and further in view of  Shedletsky discloses the LCD fingerprint recognition system according to claim 6, You (e.g., Figs. 1 and 2) discloses wherein the brightness enhancement film is a single layer prism film with a prism protrusion structure (single layer prism film 108 or 212), and the prism protrusion structure comprises two prism bevels (prisms 108 or 212). Since the fingerprint detection light source is arranged to directly provide light the display panel and the backlight module, the combination of  Yang, Fujioka, Shedletsky, and You teaches the fingerprint detection light is incident on the backlight module at an inclined angle and passes through the prism film from only one of the prism bevels of the prism protrusion structure. Therefore, it would have been obvious to one skilled in the art at the effective 

14.	Claim 8 is rejected under 35 U.S.C. 103 as unpatentable over Yang (US 20180314096 A1) in view of Fujioka (US 20110007047 A1) and Shedletsky (US 20140183342 A1) and further in view of You (US 20130335677 A1) and Yoshikawa (US 20200301207 A1).
Regarding claim 8, Yang in view of Fujioka and further in view of  Shedletsky and You discloses the LCD fingerprint recognition system according to claim 7, but does not disclose wherein the two prism bevels of the prism protrusion structure are asymmetric prism bevels. However, Yoshikawa (e.g., Fig. 5) discloses a backlight module, wherein the two prism bevels of the prism protrusion structure are asymmetric prism bevels ([0131]; symmetric or asymmetric prism shape). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yoshikawa to the display device of Yang, Fujioka, Shedletsky, and You. The combination/motivation would be to provide an alternative design choices of a brightness enhancement film so as to have a sufficient light brightness to image display and fingerprint detection.  

15.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Yang (US 20180314096 A1) in view of Fujioka (US 20110007047 A1) and Shedletsky (US 
Regarding claim 9, Yang in view of Fujioka and further in view of  Shedletsky and You discloses the LCD fingerprint recognition system according to claim 7, Yang discloses wherein the fingerprint recognition module comprises a fingerprint sensor (optical fingerprint sensing unit 30 includes a light receiver; [0029] and [0034]) detecting the fingerprint detection light transmitted through the backlight module, but does not disclose wherein the fingerprint recognition module comprises an optical element as claimed. However, Chang (e.g., Figs. 1-4) discloses a LCD fingerprint recognition system, wherein the fingerprint recognition module comprises an optical element (e.g., Figs. 1-2; lens module 170) and a fingerprint sensor (e.g., Figs. 1-2; image sensor 140, e.g., CCD image sensor; [0053]), wherein an optical center of the optical element (e.g., Figs. 1-2; lens module 170) deviates from a center of the induction array of the fingerprint sensor to enlarge a field of view of the fingerprint recognition module (e.g., Figs. 1-2; image sensor 140, e.g., CCD image sensor; [0053]); wherein the optical element (e.g., Figs. 1-2; lens module 170) is configured to guide or converge the fingerprint detection light (e.g., Figs. 1-2; lens module 170 is configured to guide or converge the fingerprint detection light), which is incident at the inclined angle and passes through the backlight module (e.g., Figs. 1-4; LCD 310 including backlight module), to the induction array of the fingerprint sensor (e.g., Figs. 1-2; image sensor 140, e.g., CCD image sensor; [0053]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chang to the display device of Yang, Fujioka, Shedletsky, and You. The 

16.	Claims 11-13 are rejected under 35 U.S.C. 103 as unpatentable over Yang (US 20180314096 A1) in view of Chang (US 20170108672 A1).
Regarding claim 11, Yang discloses the under-screen optical fingerprint recognition apparatus according to claim 10, Yang discloses wherein the fingerprint recognition module comprises a fingerprint sensor (optical fingerprint sensing unit 30 includes a light receiver; [0029] and [0034]) detecting the fingerprint detection light transmitted through the backlight module, but does not disclose wherein the fingerprint recognition module comprises an optical element as claimed. However, Chang (e.g., Figs. 1-4) discloses a LCD fingerprint recognition system, wherein the fingerprint recognition module comprises an optical element (e.g., Figs. 1-2; lens module 170) and a fingerprint sensor (e.g., Figs. 1-2; image sensor 140, e.g., CCD image sensor; [0053]), wherein the optical element (e.g., Figs. 1-2; lens module 170) is configured to guide or converge the fingerprint detection light transmitted (e.g., Figs. 1-2; lens module 170 is configured to guide or converge the fingerprint detection light) through the backlight module (e.g., Figs. 1-4; LCD 310 including backlight module) to the fingerprint sensor (e.g., Figs. 1-2; image sensor 140), and the fingerprint sensor (e.g., Figs. 1-2; image sensor 140) is configured to receive the fingerprint detection light to obtain the fingerprint information of the finger (e.g., Figs. 1-2; fingerprint detection). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chang to the display device of 

Regarding claim 12, Yang in view of Chang discloses the under-screen optical fingerprint recognition apparatus according to claim 11, Yang (Figs. 4 and 6-8) discloses wherein the fingerprint recognition module comprises a fingerprint sensor (optical fingerprint sensing unit 30 includes a light receiver; [0029] and [0034]), wherein the fingerprint detection light is incident on the backlight module (Figs. 4 and 6-8; backlight module 20c) at an inclined angle and passes through the backlight module (Figs. 4 and 6-8; backlight module 20c), but does not disclose wherein the fingerprint sensor comprises an induction array and an optical center of the optical element deviates from a center of the induction array of the fingerprint sensor as claimed. However, Chang (e.g., Figs. 1-4) discloses wherein the fingerprint sensor comprises an induction array (e.g., Figs. 1-2; image sensor 140, e.g., CCD image sensor; [0053]), wherein the fingerprint detection light is incident on the backlight module at an inclined angle and passes through the backlight module (e.g., Figs. 1-4; fingerprint detection light is incident on LCD 310 including backlight module), and an optical center of the optical element (e.g., Figs. 1-2; lens module 170) deviates from a center of the induction array of the fingerprint sensor (e.g., Figs. 1-2; image sensor 140, e.g., CCD image sensor; [0053]) to obtain an enlarged field of view (e.g., Figs. 1-2) and transmit the fingerprint detection light incident at the inclined angle to the induction array of the fingerprint sensor (e.g., Figs. 1-2; fingerprint detection light is incident on image sensor 140). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed 

Regarding claim 13, Yang in view of Chang discloses the under-screen optical fingerprint recognition apparatus according to claim 11, Chang (e.g., Figs. 1-4) discloses wherein an optical center of the optical element (e.g., Figs. 1-2; lens module 170) is vertically aligned with a center of the induction array of the fingerprint sensor (e.g., Figs. 1-2; image sensor 140, e.g., CCD image sensor; [0053]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chang to the display device of Yang. The combination/motivation would be to provide a lens to increase a light collection and an imaging capability of an optical fingerprint sensor.

17.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as unpatentable over Yang (US 20180314096 A1) in view of Fujioka (US 20110007047 A1) and Shedletsky (US 20140183342 A1) and further in view of Miyasaka (US 20170318239 A1).
Regarding claim 16, Yang in view of Fujioka and further in view of  Shedletsky discloses the under-screen optical fingerprint recognition apparatus according to claim 15, Shedletsky (e.g., Figs. 10 and 14) discloses wherein the backlight module comprises a light homogenizing film for performing light homogenizing processing on the visible light ([0071]-[0072]; reflector film 76 including translucency enhancement features 43), which includes a film body and infrared transmission particles distributed on the film body ([0071]-[0072]; reflector film 76 including translucency enhancement features 43), wherein the infrared transmission particles are used for increasing a penetration rate of the light homogenizing film for the infrared light ([0071]-[0072]; translucency enhancement features 43 are used to increase transmission of infrared light), but does not disclose the light homogenizing film has a haze of greater than 90% for the visible light, and has a haze of less than 30% for the infrared light. However, Miyasaka (Figs. 1-28) discloses a light homogenizing film for performing light homogenizing processing on the visible light, which includes a film body and infrared transmission particles distributed on the film body (e.g., Figs. 1-2, 8-10, 12-14), wherein the infrared transmission particles are used for increasing a penetration rate of the light homogenizing film for the infrared light (e.g., Figs. 1-2, 8-10, 12-14), so that the light homogenizing film has a haze of greater than 90% for the visible light (e.g., Figs. 19-20), and has a haze of less than 30% for the infrared light (e.g., Figs. 19-20). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Shedletsky and Miyasaka to the display device of Yang in view of Fujioka to control transmission and reflection of infrared light and visible light for image display and optical fingerprint detection. The combination/motivation would be to provide a LCD device integrated with a fingerprint sensor with a reduced signal interference and a high detection accuracy.

Regarding claim 17, Yang in view of Fujioka and further in view of  Shedletsky discloses the under-screen optical fingerprint recognition apparatus according to claim 15, Shedletsky (e.g., Figs. 10 and 14) discloses wherein the backlight module further ([0071]-[0072]; reflector film 76 including translucency enhancement features 43); the reflective film includes a reflective film body and a partial-penetration partial-reflection film layer formed on a surface of the reflective film body ([0071]-[0072]; reflector film 76 including translucency enhancement features 43), wherein the partial-penetration partial-reflection film layer is configured to reflect the visible light and transmit the infrared light ([0071]-[0072]; reflector film 76 including translucency enhancement features 43), but does not disclose the reflective film has a transmittance of greater than 90% for the infrared light, and has a transmittance of less than 10% for the visible light. However, Miyasaka (Figs. 1-28) discloses wherein a reflective film includes a reflective film body and a partial-penetration partial-reflection film layer formed on a surface of the reflective film body (e.g., Figs. 1-2, 8-10, 12-14), wherein the partial-penetration partial-reflection film layer is configured to reflect the visible light and transmit the infrared light (e.g., Figs. 1-2, 8-10, 12-14), so that the reflective film has a transmittance of greater than 90% for the infrared light, and has a transmittance of less than 10% for the visible light (e.g., Figs. 19-20). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Shedletsky and Miyasaka to the display device of Yang in view of Fujioka to control transmission and reflection of infrared light and visible light for image display and optical fingerprint detection. The combination/motivation would be to provide a LCD device integrated with a fingerprint sensor with a reduced signal interference and a high detection accuracy.


Regarding claim 18, Yang in view of Fujioka and further in view of  Shedletsky discloses the under-screen optical fingerprint recognition apparatus according to claim 15, Yang, Fujioka, and Shedletsky discloses the backlight module including  an optical film, but do not disclose the supporting structure as claimed. However, Chang (e.g., Figs. 1-16) discloses a LCD fingerprint recognition system, wherein the backlight module further comprises a plate for supporting and protecting an optical film of the backlight module (e.g., Figs. 1 and 9; support plate 151 to support LCD 310 including its backlight module); wherein the fingerprint recognition module (image sensor 140) is disposed under the plate (support plate 151), and the plate is provided with a first opening (e.g., Figs. 1 and 9; support plate 151 has an opening) in a corresponding area of the fingerprint recognition module (image sensor 140), wherein the first opening (e.g., Figs. 1 and 9; support plate 151 has an opening) is configured to make the fingerprint detection light be transmitted through the plate into the fingerprint recognition module (e.g., Figs. 1-2 and 5-16; fingerprint detection). Chang does not disclose the plate is a steel plate. However, Yajima (e.g., Figs. 1-3) discloses a support plate has an opening and is made of steel ([0033]; steel). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chang and Yajima to the display device of Yang, Fujioka, and Shedletsky. 

Regarding claim 19, Yang in view of Fujioka and Shedletsky and further in view of  Chang and Yajima discloses the under-screen optical fingerprint recognition apparatus according to claim 18, Chang (e.g., Figs. 1-16) discloses wherein the plate further comprises multiple second openings formed at a periphery of the first opening (e.g., Figs. 1, 3, and 9; support plate 151/152 has multiple second openings around the first opening), and there are multiple detection light sources (e.g., Figs. 1, 3, and 9; light sources 130) which are correspondingly disposed under the multiple second openings (e.g., Figs. 1, 3, and 9; multiple second openings formed by support plate 151/152), wherein the second openings are configured to make the probe light emitted from the detection light source be transmitted through the plate and irradiate the finger above the LCD screen (e.g., Figs. 1, 3, and 9; fingerprint detection). Chang does not disclose the plate is a steel plate. However, Yajima (e.g., Figs. 1-3) discloses a support plate has an opening and is made of steel ([0033]; steel). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chang and Yajima to the display device of Yang, Fujioka, and Shedletsky. The combination/motivation would be to provide a housing to accommodate and protect a display device integrated with a fingerprint sensor.


Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20.	Tsai (US 20200409218 A1) and Na (US 20190346939 A1) are cited to teach LCD devices integrated with optical fingerprint sensors.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.